Citation Nr: 1708582	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  14-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability. 

2. Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	John Sweigart, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2002 to April 2003.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. At this hearing, the Veteran, through his representative, withdrew his appeal for a higher rating for his abdominal scars disability.  

In January 2015, the Veteran submitted a timely notice of disagreement with an August 2014 decision that denied entitlement to nonservice-connected pension.  A review of the record shows that the Veteran has not been furnished an SOC in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand for a VA examination is necessary to assist in determining the nature and etiology of the Veteran's psychiatric disabilities.  The Veteran's service records do not show that he entered service with a mental disorder and there are no treatment records documenting in-service mental health treatment.  Military personnel records show that the Veteran had a positive urinalysis test and subsequently went AWOL, ultimately resulting in his discharge.  The Veteran contends that he was diagnosed with bipolar disorder prior to service and experienced mental distress in service, but that he lied about his mental health issues during service and at his discharge evaluation. 

Social Security Administration (SSA) records show that the Veteran was diagnosed with bipolar disorder and sociopathy when he was a teenager, prior to service.  The Veteran's post-service medical records show that he has been given various diagnoses since service, including bipolar disorder, schizophrenia, panic disorder with agoraphobia, drug abuse disorders, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).  

The Veteran has made several contentions supporting his claim for service connection for an acquired psychiatric disorder, including that his bipolar disorder was aggravated in service and that his bipolar disorder, along with traumatic in-service stressors, caused his PTSD.  In light of the Veteran's contentions, various diagnoses, and history of mental illness, a VA medical opinion is necessary to assist in determining the nature and etiology of his current mental health issues.   

It is also clear that additional development needs to be done to obtain as many of the pre-service treatment records as possible, so the examiner can render an informed opinion as to aggravation.  A 2009 statement from a family member indicates he was seen by child psychologist Steven Brown when he was 12 years old.  A 2008 medical record indicates he was diagnosed with bipolar disorder while in a group home at the same age.  There are very few pre-service records currently in the file; some were submitted by the Veteran's representative, but none of these pertain to these particular medical records.

Additionally, in January 2015, the Veteran submitted a timely notice of disagreement with an August 2014 decision that denied entitlement to nonservice-connected pension.  A review of the record shows that the Veteran has not been furnished an SOC in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete the proper authorization forms for VA to request his records from child psychologist Steven Brown who he saw when he was 12 years old and the group home (O. House) where he was diagnosed with bipolar disorder when he was 12 years old.  Then make attempts to obtain these records, documenting any negative responses.

2.  Only AFTER obtaining the above pre-service medical records or determining they are not available, then schedule the Veteran for an examination with a VA psychiatrist or psychologist to assist in determining the nature and etiology of his current psychiatric disorders.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  

Since the opinion will rest, in part, on the Veteran's psychiatric status before, during, and after service, the examiner is directed to:
* VBMS entries with receipt date of 2/17/15 containing a 1996 letter from Dr. J., M.D., and 1997-98 child protective services reports and information concerning abuse; 
* VBMS entries with receipt dates of April 2013 and 1/8/15, which document numerous private medical reports after service from approximately 2005-2014, as well as some service records;
* VBMS entries with receipt date of 7/18/14, records from the Social Security Administration, containing additional post-service treatment records;
* The Veteran's accounts of the events that occurred in September 2002 and his mental health status prior to going AWOL in November 2002; and
* Any records obtained pursuant to this remand.

After review of the record and an examination, the examiner should provide answers to the following:

a. Diagnose all current psychiatric disabilities.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).

b. Is it at least as likely as not (50 percent or greater probability) that one or more of the Veteran's mental health disorders were incurred in or are otherwise related to service?  If PTSD is diagnosed, the examiner should address pre-service versus service stressors.  

c. Is it least as likely as not (50 percent or greater probability) that the Veteran's bipolar disorder was aggravated by service? 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board, if necessary.

4. The RO or AMC should provide the Veteran with an SOC as to the issue of entitlement to nonservice-connected pension.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




